                          Case 8:19-bk-09605-MGW                    Doc 47-4        Filed 03/03/20         Page 1 of 3
American Land Title Association                                                                              ALTA Settlement Statement - Cash
                                                                                                                         Adopted 05-01-2015



FileNo./Escrow No.: 19-2027                                   Bernard & Schemer, P.A.

Officer/Escrow Officer: Lawrence J. Bernard                       480 Busch Drive
Settlement Location:                                         Jacksonville, Florida 32218
480 Busch Drive
Jacksonville, Florida 32218



Property Address: 19050 SW 284th Street, Homestead, Florida 33030
Buyer: Millard John Walters, 121 Spvr 191 Unit 478, Spicewood, Texas 78669
Seller: Christine L Herendeen, as Trustee for the Bankruptcy Estate of Alvaro Ramos under Case No. 19-09605
Lender:
Loan Type: Cash Settlement

Settlement Date: 5/29/2020
Disbursement Date: 5/29/2020
Additional dates per state requirements:



                Seller                                               Description                                    Borrower/Buyer
      Debit               Credit                                                                                  Debit        Credit
                                     Financial
                         $400,118.00 Sales Price of Property                                                    $400,118.00
                                     Deposit including earnest money                                                                $5,000.00
         $500.00                     Payoff of Third Mortgage

                                         Prorations/Adjustments
       $1,952.08                         County Taxes from 1/1/2020 to 5/29/2020                                                    $1,952.08

                                         Title Charges & Escrow / Settlement Charges
                                         Title - Buyer Closing Fee to Bernard & Schemer, P.A.                       $100.00
       $1,200.00                         Title - Closing Fee to Bernard & Schemer, P.A.
                                         Title - Owner's Coverage Premium to Fidelity National Title
       $2,076.00
                                         Insurance Company
                                         Title - Post Closing Fee to Bernard & Schemer, P.A.                        $125.00
         $100.00                         Title - Search Fee to Fidelity National Title Insurance Company

                                         Commission
     $12,003.54                          Real Estate Commission (Buyer) to Allison James Estates & Homes
     $12,003.54                          Real Estate Commission (Seller) to 7 Star Realty

                                         Government Recording & Transfer Charges
                                         Recording Fees to Clerk of the Circuit Court                                 $52.50
                                         E-Record Fee to Clerk of the Circuit Court                                    $9.00
       $2,401.20                         Transfer Taxes - Deed State to Clerk of the Circuit Court

                                         Payoff(s)

Copyright 2015 American Land Title Association.                      Page 1 of 3                                                File #: 19-2027
All rights reserved.
                                                                      EXHIBIT "D"
                          Case 8:19-bk-09605-MGW                   Doc 47-4         Filed 03/03/20    Page 2 of 3
American Land Title Association                                                                         ALTA Settlement Statement - Cash
                                                                                                                    Adopted 05-01-2015


    $108,670.70                          Lender: Secretary of HUD
                                              Principal Balance ($108,670.70)
                                                    Interest on Payoff Loan ()
    $258,410.94                          Lender: Flagstar
                                              Principal Balance ($258,410.94)
                                                    Interest on Payoff Loan ()

                                         Miscellaneous
                                         Bankruptcy Surcharge to Christine Herendeen, Trustee                $20,005.90
                                         Stormwater Lien Case No's. 084525, 115154, 093741, 100174,
         $800.00
                                         105646, 111171 to Miami-Dade County Stormwater Utility

             Seller                                                 Description                                 Borrower/Buyer
     Debit           Credit                                                                                  Debit           Credit
  $400,118.00      $400,118.00                                      Subtotals                             $420,410.40      $6,952.08
                                                                  Due From Buyer                                  $413,458.32
                                                                  Due From Seller




Copyright 2015 American Land Title Association.                      Page 2 of 3                                           File #: 19-2027
All rights reserved.
                          Case 8:19-bk-09605-MGW             Doc 47-4        Filed 03/03/20        Page 3 of 3
American Land Title Association                                                                       ALTA Settlement Statement - Cash
                                                                                                                  Adopted 05-01-2015



Acknowledgement
We/I have carefully reviewed the ALTA Settlement Statement and find it to be a true and accurate statement of all receipts and
disbursements made on my account or by me in this transaction and further certify that I have received a copy of the ALTA Settlement
Statement. We/I authorize Bernard & Schemer, P.A. to cause the funds to be disbursed in accordance with this statement.




                                                                               Christine L Herendeen, as Trustee for the Bankruptcy
                                                                               Estate of Alvaro Ramos under Case No. 19-09605


Buyer:      _______________________________________________ Seller:            _______________________________________________
            Millard John Walters                                               Christine Herendeen, Trustee


I have reviewed the Closing Disclosure, the settlement statement, the lender's closing instructions and any and all other forms
relative to the escrow funds, including any disclosure of the Florida title insurance premiums being paid, and I agree to disburse the
escrow funds in accordance with the terms of this transaction and Florida law.

_______________________________________________
Escrow Officer




Copyright 2015 American Land Title Association.                Page 3 of 3                                                File #: 19-2027
All rights reserved.
